          Case 1:20-cv-03109-DLF Document 53 Filed 07/26/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

                  Plaintiff,
v.
                                                     Case Bo.: 20-cv-3109, consolidated with
JULIA PORTER, HAMILTON FOX III, and                  Case No. 20-cv-3579
LAWRENCE BLOOM

                   Defendants.




                                      NOTICE OF FILING

       Plaintiff Larry Klayman hereby files the attached Letter to Clerk Angela Caesar in order

to create a record and preserve his rights on appeal, should the need arise.


       Date: July 26, 2021                             Respectfully submitted,

                                                         /s/ Larry Klayman
                                                       Larry Klayman
                                                       7050 W. Palmetto Park Rd
                                                       Boca Raton, FL, 33433
                                                       Tel: (561)-558-5336
                                                       Email: leklayman@gmail.com

                                                       Plaintiff Pro Se




                                                 1
         Case 1:20-cv-03109-DLF Document 53 Filed 07/26/21 Page 2 of 4




                              CERTIFICATE OF SERVICE

       I, Larry Klayman, hereby certify that on this day, July 26, 2021 a copy of the foregoing

was filed via this Court’s e-filing system and served upon all parties and/or counsel of record

through Notices of Electronic Filing.


                                                          /s/ Larry Klayman__________
                                                          Larry Klayman




                                              1
          Case 1:20-cv-03109-DLF Document 53 Filed 07/26/21 Page 3 of 4




                            KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.                 7050 W. Palmetto Park Rd                    Tel: 561-558-5336
                                      Boca Raton, FL, 33433

July 26, 2021

Via Email

Ms. Angela D. Caesar
Clerk of Courts
U.S. District Court for the District of Columbia
333 Constitution Ave NW
Washington, D.C. 20001

Re: Klayman v. Porter, et al, 20-cv-3109-DLF

Dear Ms. Caesar:

I cannot consent to waive the conflict of interest pursuant to Canon 3D of the Code of Conduct
for United States Judges of the Honorable Dabney Friedrich. Indeed, given her having presided
on the Attorney Grievance Panel for AG No. 21-07, In re: Klayman, and while also presiding
over Klayman v. Porter et al, 20-cv-3109, she also had a conflict of interest in taking part in this
disciplinary proceeding, and thus violated Canon 3D of the Code of Conduct for United States
Judges there as well.

In addition to my denial of the requested waiver, I will be seeking an investigation of Judge
Friedrich's conduct in Klayman v. Porter et. al, since she failed to address, as requested, the false
and perjurious affidavits submitted by Bar Disciplinary Counsel Hamilton Fox, Deputy Bar
Counsel Julia Porter, and Senior Staff Attorney Lawrence Bloom in Klayman v. Porter et. al, as
well as the involvement of their counsel, who appear to have suborned this perjury. This
egregious matter was submitted to the District of Columbia Bar disciplinary apparatus to
investigate, but predictably it circled the wagons and refused to even conduct an investigation of
this, arrogantly claiming as usual that they and their counsel have absolute immunity to do as
they please without consequence.

 I will also be filing suit to enjoin the findings and temporary suspension order of the Attorney
Grievance Panel for AG No. 21-07 in violation of my due process, equal protection and other
rights. A review of the order of July 23, 2021 demonstrates that there was little to no review of
the record and the panel simply rubber stamped a District of Columbia Bar Board of Professional
Responsibility report and recommendation, where, as just one example of this contrived and
cooked proceeding,” an avowed and discredited communist Michael Tigar (as Bob Woodward
wrote in his seminal book on the Supreme Court “Brethren” Tigar had been fired years ago as a
clerk to Justice William Brennan for his subversive ties to the Castros), incredibly sat in
“judgment” of me, a conservative activist and lawyer. In addition, they ignored a mountain of
          Case 1:20-cv-03109-DLF Document 53 Filed 07/26/21 Page 4 of 4




material exculpatory evidence, such as the hard fact that two other bars had dismissed identical
complaints nearly 12 years ago, notwithstanding the conclusive admissions of the complainant,
Ms. Elham Sataki, as well as expert testimony from now deceased legal ethics expert Ronald
Rotunda, then the foremost professional ethics expert in the legal profession, who found that I
had committed no ethics violations. These are just a few examples of these jurists’ dereliction of
their judicial oath to be fair and unbiased, as well as diligent.

In short, the conduct and ruling of the panel, which included Judge Friedrich, and two other
Trump appointed judges, Timothy Kelly and Trevor McFadden who I have been highly critical
of, as I wrote about in my recent book, “It Takes a Revolution: Forget the Scandal Industry!,
exhibit a complete violation of their oath of office and are unethical in and of themselves,
notwithstanding the violation of my constitutional and other rights. It would appear that the
panel, which comprised three Trump appointees, was concocted to create the appearance of
fairness, as I am a supporter of President Trump. Regrettably as I write in my book, Trump’s
appointees, recommended to him by establishment Republican lobbyists, and other special
interests, with their nominations furthered with campaign contributions to politicians, were not
what he thought they would be. During the 2020 election challenges they even threw him under
the bus, unwilling to stick their necks out to preserve their “standing” in the incestuous world
of the nation’s capital. It would thus appear that the unethical, unconstitutional and illegal
temporary suspension order was in retaliation for my strong criticism of the judges on the panel
in AG No. 21-07 in my book.

Thus, I cannot agree to waive Judge Friedrich’s presiding over Klayman v. Porter et al, 20-cv-
3109 and to the contrary will be pursuing all appropriate legal actions to assert and protect my
rights to a fair adjudication of my status to practice before your honorable Court and other fora.
In this regard, I cannot be prevented from pursuing legal remedies pro se, no matter how much
Judge Friedrich and the other federal judges on the panel want to prevent me from practicing for
my clients in your otherwise honorable Court.

Lastly, to create a record for review and preserve and protect my rights, I am filing this letter in
AG No. 21-07, as well as Klayman v. Porter et al, 20-cv-3109.


Sincerely,



Larry Klayman, Esq.

cc:    Mark MacDougall, Esq.
       Caroline Wolverton, Esq.
